Citation Nr: 0714909	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1993 to July 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2007, the 
veteran appeared before the undersigned at a Travel Board 
hearing at the RO.  A transcript of this hearing is of 
record.  At the hearing, the veteran submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.

Initially, a discussion of this case's procedural history is 
necessary.  The veteran's claim was originally denied by a 
November 1998 rating decision.  In March 1999, the veteran 
filed a notice of disagreement (NOD), specifically stating 
that he was appealing the November 1998 rating decision, that 
he injured himself in a fall during service, and that after 
the fall he began experiencing "neck, back, and knee pain."  
The Board finds that the veteran's statement may reasonably 
be construed as expressing disagreement with the November 
1998 rating decision's denial of service connection for 
cervical spine strain.  38 C.F.R. § 20.201.  As the RO did 
not issue a statement of the case (SOC) on this issue, the 
issue was not finally decided, and it remains in appellate 
status as an original claim (not as a claim to reopen).  The 
Board notes that the February 2004 rating decision reopened 
the veteran's claim for service connection for cervical spine 
strain and denied the claim on the merits.  Hence, the 
veteran will not be prejudiced by the Board treating his 
claim as an original claim of service connection.

Additionally, the veteran filed a NOD with the February 2004 
rating decision's denial of an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee.  
A July 2004 SOC readjudicated this issue; however, in the 
veteran's September 2004 VA Form 9, Substantive Appeal, he 
specifically stated that he was only appealing the issue of 
service connection for cervical spine strain.  Hence, the 
issue of an increased evaluation for patellofemoral pain 
syndrome of the right knee is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  A VCAA 
notice letter consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  

The RO issued a VCAA notification letter in October 2003.  
However, this letter did not explicitly inform the veteran to 
submit to VA all pertinent evidence in his possession.  Thus, 
the fourth prong of VCAA notification was not met.  On 
remand, another VCAA letter should be issued to the veteran 
that explicitly requests such action by the veteran.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record contains conflicting medical evidence regarding 
whether the veteran has a current cervical spine disability.  
November and December 1999 private treatment records provide 
diagnoses of cervical facet arthralgia and cervical facet 
joint syndrome.  A subsequent December 1999 private MRI of 
the cervical spine reveals central and left sided disc 
herniation at C6-7 with compression of the left C7 nerve 
root, while a 2003 VA MRI reportedly shows evidence of mild 
disc disease.  However, an April 2006 VA MRI of the cervical 
spine was reportedly normal, while recent VA treatment 
records indicate the veteran has chronic neck pain, but do 
not provide any diagnosis of an underlying disability.  
Significantly, pain alone, without a diagnosed or underlying 
malady or condition, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  
There is also conflicting medical evidence regarding whether 
any current cervical spine disability is related to an event 
in service.  The veteran alleges that his chronic neck pain 
is related to when he fell fifteen feet from a helicopter 
during service.  Service medical records show he received 
treatment for neck and shoulder pain after falling from a 
helicopter in January 1996.  He reported landing mostly on 
his back and denied hitting his head.  Physical examination 
revealed a normal cervical spine with full range of motion.  
In March 1996, the veteran was seen for neck and back pain 
after being in a motor vehicle accident.  Examination showed 
pain limited his cervical spine active range of motion by 
twenty percent on flexion and forty percent on extension.  
The assessment was neck pain as secondary to the motor 
vehicle accident.  An April 1996 treatment record provides an 
assessment of cervical strain.

However, on June and November 2003 VA examination, the 
examiner concluded that there was no information in the 
military records to indicate the veteran was treated for a 
cervical spine injury and that he could not provide an 
opinion without more evidence.  As the veteran's service 
medical records show treatment for cervical spine strain, it 
is not clear that the VA examiner thoroughly reviewed the 
claims file before concluding that he did not have enough 
information to provide an etiology opinion.  

Since these 2003 VA examinations, two opinions have been 
added to the record.  A December 2004 opinion from the 
veteran's treating VA physician states that the veteran has 
had chronic neck pain since falling from a helicopter during 
service.  A January 2005 opinion from the veteran's private 
physician, Dr. P. B., indicates that he reviewed the 
veteran's medical records and it is his medical opinion that 
the veteran's neck pain is "probably related" to his 
accident in January 1996.  However, these opinions are 
inadequate to make a conclusive determination regarding the 
issue of service connection for a cervical spine disability 
since they are conclusory, do not provide a rationale for the 
opinions provided, and do not appear to be based on a full 
review of the veteran's claims file.  While Dr. P. B. 
indicates he reviewed the veteran's medical records, it is 
not clear from his statement that all relevant service and 
post-service treatment records were reviewed. 
Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is competent evidence 
the veteran suffers from persistent symptoms of cervical 
spine pain and possibly has an underlying disability and 
there is evidence of events in service; however, there is 
insufficient evidence to determine the diagnosis of any 
current disability and whether any current disability is 
related to an in service event or injury.  Consequently, a VA 
examination to obtain a medical opinion is indicated.

At the February 2007 hearing, the veteran testified that he 
has been treated by Dr. P. B. since 1997.  While the record 
contains an opinion from Dr. P. B., it does not contain 
complete medical records from him.  As these may contain 
information pertinent to the veteran's claim, they must be 
secured.  

Additionally, VA treatment records state the veteran had 
magnetic resonance imagings (MRIs) of his cervical spine 
completed in approximately February 2003 and in April 2006.  
These MRI results have not been associated with the claims 
file.  As VA treatment records are constructively of record, 
they must be secured.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992)

Accordingly, the case is REMANDED for the following:

1.	Send the veteran a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notification that he should 
submit any pertinent evidence in his 
possession.

2.	Obtain complete records of Dr. P. B., 
and the VA MRIs completed in 
approximately February 2003 and April 
2006, as well as any updated VA 
treatment records since January 2007.

3.	Then, arrange for the veteran to be 
examined by an appropriate specialist 
to determine the nature and likely 
etiology of his current cervical spine 
disability.  The examiner must review 
the veteran's claims file in 
conjunction with the examination.  The 
examiner should specify the diagnoses 
for any current cervical spine 
disability, and opine whether any 
diagnosed disability is at least as 
likely as not (a 50% or better 
probability) related to the veteran's 
service.  Specifically, the examiner 
should note the treatment for cervical 
strain in service, the continuing 
complaints of neck pain since service, 
and the opinions of record.  The 
examiner should explain the rationale 
for all opinions given.

4.	Re-adjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental SOC and give 
the veteran and his representative the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims 

	(CONTINUED ON NEXT PAGE)




that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




